Citation Nr: 1137243	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back injury, to include arthritic changes.

2.  Entitlement to service connection for a neck injury, to include arthritic changes. 



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and September 1990 to September 1992, with additional time served in the Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In January 2008 and July 2011, the Veteran testified at hearings before two different Veterans Law Judges.  Therefore, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges that conducted the Board hearings. See 38 C.F.R. § 20.707 (2010).  In this regard, the Board acknowledges that the Court recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, No. 09-0953, 2011 WL 1486552, at *9-10 (Vet. App. April 20, 2011).  However, at the July 2011 Video Conference Hearing, the Veteran waived his right to have a hearing before a third Veteran's Law Judge.  

In April 2008 and July 2009, the Board remanded the Veteran's claims of service connection for back and neck disabilities for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claims of service connection for back and neck disabilities.

The Veteran was afforded a VA examination in December 2009.  After examining the Veteran, the VA examiner diagnosed him with cervical spondylosis and degenerative disc disease, and L5 to S1 degenerative disc disease.  However, the VA examiner's complete opinion is not contained in the report because it appears that a page is missing.  As such, these claims must be remanded to obtain a complete copy of the VA examination report.  38 C.F.R. § 3.159(c)(2)(2010).

Additionally, a March 2011 note in the record indicates that the Veteran's claims file was to be sent back to the December 2009 VA examiner for review and a clarification opinion.  It was noted that the examiner had indicated that "to opine otherwise would require resort to speculation."

In a May 2011 addendum, the examiner stated that the claims file was reviewed.  Additionally, he reported that upon review of his prior evaluation in December 2009, the claims file was available and reviewed at that time also.  The examiner noted that the Veteran's history was obtained, physical examination was performed, and the requested opinion was provided at that time.  Moreover, the examiner stated that in the last paragraph of the report, it was opined that based on the review of all of the available evidence of record, it was not at least as likely as not that his current complaints were the direct and proximate result of any incident or occurrence in the military, nor related nor the direct and proximate result of or due to aggravation by his service-connected left knee disability.  Furthermore, the examiner noted that it was then stated that based  upon the documentation and evidence of record, that to opine otherwise would require resort to speculation.  

This clarification opinion is of little probative value because the examiner did not give a clear opinion and rationale as to the etiology of the Veteran's back and neck disabilities.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) the Court explained that it must be clear, from some combination of the examiner's opinion and Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  However, the Court did recognize that an examiner's conclusion that an etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is "fraught with ambiguity."  Id. at 390.  

While it is possible the examiner, in the December 2009 examination report, provided a detailed reason before concluding, essentially, that a positive opinion could not be rendered without resort to speculation, it is again noted that a page is missing from that report, and the addendum did not provide, in the Board's opinion, enough of an explanation as to why such an opinion could not be rendered without such resort.

Without further clarification, the Board is without medical expertise to determine if any back or neck disabilities are related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the etiology of the Veteran's back and neck disabilities with respect to his service remain unclear to the Board, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back and neck disabilities, to include cervical spondylosis and degenerative disc disease, and L5-S1 degenerative disc disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back and/or neck disabilities had their onset during active service or is related to any in-service disease, event, or injury.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that any current back and/or neck  disabilities were caused and/or aggravated (permanently worsened) by his service-connected disabilities.  

Furthermore, the examiner should review and consider the Veteran's service treatment records, VA outpatient treatment records, the December 2009 VA examination report, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or service connected disability cause the claimed disabilities, or whether the actual cause is due to other potential causes. 

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


     ___________________________                    ___________________________
                    J. A. MARKEY 			   L.M. BARNARD
               Veterans Law Judge, 		       Acting Veterans Law Judge
            Board of Veterans' Appeals		       Board of Veterans' Appeals


___________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


